Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000168
                                                         22-MAR-2017
                                                         09:32 AM



                           SCWC-13-0000168


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                      ELIZABETH-ANN K. MOTOYAMA,

                   Petitioner/Plaintiff-Appellant,


                                 vs.


STATE OF HAWAI'I, DEPARTMENT OF TRANSPORTATION; GLENN OKIMOTO, in
 his Official Capacity; BRENNON MORIOKA, Individually and in his
    Official Capacity; FRANCIS KEENO, Individually and in his
   Official Capacity; and REY DOMINGO, Individually and in his
                       Official Capacity,
                Respondents/Defendants-Appellees.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (CAAP-13-0000168; CIVIL NO. 11-1-1669-08 (ECN))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Elizabeth-Ann K.

Motoyama’s application for writ of certiorari filed on February

17, 2017, is hereby rejected.

          DATED:    Honolulu, Hawai'i, March 22, 2017.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson